OPINION OF THE COURT
Order affirmed, without costs, for the reasons stated in the opinion by Justice John H. Doerr at the Appellate Division (98 AD2d 8) other than as it relates to the Statute of Limitations defense, that defense having been withdrawn. Question certified answered in the affirmative. We add that on this appeal the effect of the claims of nonprotestors on the right of protestors to full refund is not before us.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye.